Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the floating annular ring includes an inside surface with two or more protrusions, the two or more protrusions each extend at least partially across a width of the inside surface of the floating annular ring and are configured to occasionally reposition the floating annular ring to maintain a coaxial relationship to the spacer tube, and the floating annular ring is configured to: substantially surround the spacer tube, track radially with a spacer tube misalignment, and control the fluidic communication between the second fluid chamber and the third fluid chamber.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein an outer tube mechanically coupled to a first coupler; one or more substantially annular elastomer bearings inside the outer tube; a spacer tube concentrically and movably positioned inside the outer tube and partially surrounded by the one or more elastomeric bearings; an inner tube mechanically coupled to a second coupler and concentrically positioned inside the spacer tube, wherein sidewalls of the inner tube define a first fluid chamber inside the inner tube; a first floating annular ring positioned in concentric alignment about a first portion of the outer tube; and a second floating annular ring positioned in concentric alignment about a second portion of the outer tube offset from the first portion, wherein the one or more elastomer bearings, the first floating annular ring, and the second floating annular ring at least partially define one or more of a second fluid chamber, a third fluid chamber, and a fourth fluid chamber inside the outer tube, the second, third, and fourth fluid chambers are configured in fluidic communication with one another and with the first fluid chamber, and the first 
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious an outer tube mechanically coupled to a first coupler; one or more substantially annular elastomer bearings inside the outer tube; a spacer tube concentrically and movably positioned inside the outer tube and partially surrounded by the one or more elastomeric bearings; an inner tube mechanically coupled to a second coupler and concentrically positioned inside the spacer tube, wherein sidewalls of the inner tube define a first fluid chamber inside the inner tube; a first floating annular ring positioned in concentric alignment about a first location inside the outer tube, wherein the first floating annular ring is configured to substantially surround the spacer tube; a first guide structure about the first location inside the outer tube, the first guide structure configured to limit movement of the first floating annular ring to a predefined axial position and allow the first floating annular ring to move and rotate radially along with the spacer tube; a second floating annular ring positioned in concentric alignment about a second location inside the outer tube offset from the first location; and a second guide structure about the second location inside the outer tube, the second guide structure configured to substantially surround the spacer tube, limit movement of the second floating annular ring to a predefined axial position, and allow the second floating annular ring to move and rotate radially.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method to manufacture a lead-lag damper, the method comprising: mechanically coupling an outer tube to a first coupler; fitting one or more substantially annular elastomer bearings inside the outer tube; fitting a spacer tube concentrically and movably inside the outer tube, wherein the spacer tube is partially surrounded by the one or more elastomeric bearings; mechanically coupling an inner tube to a second coupler, wherein sidewalls of the inner tube define a first fluid chamber inside the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657